Citation Nr: 1507436	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis.

2.  Entitlement to service connection for chronic episodic leukopenia and neutropenia, with associated complications, to include a chronic skin condition. 

3.  Entitlement to an initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion.

4.  Entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder, on a direct basis as well as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1995 to January 1997, and from March 1998 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has combined the claims of entitlement to service connection for chronic episodic neutropenia and leukopenia, and entitlement to service connection for a skin disorder, claimed as hives and history of skin abscesses/infections, as shown on the title page in order to more appropriately address these matters on appeal. 

The issues of entitlement to an initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion and entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder, on a direct basis, as well as secondary to service-connected disabilities, are remanded.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis was requested.

2.  Evidence of record shows that his chronic episodic leukopenia and neutropenia is due working in a nuclear reactor area during his military service, and results in a chronic skin condition, manifested by recurrent skin abscesses/infections.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for chronic episodic leukopenia and neutropenia, with associated complications, to include a chronic skin condition, manifested by skin abscesses/infections, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal for Increased Rating for Plantar Fasciitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis in May 2011.  During his October 2014 hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeal.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Entitlement to Service Connection for Chronic Skin Disorder

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran has submitted claims of entitlement to service connection for chronic episodic leukopenia and neutropenia, with the associated residual of a chronic skin condition.  Parenthetically, the Board notes that the Veteran has already been awarded compensation for three skin disabilities, surgical scar of neck, tinea versicolor, and pseudofolliculitis barbae.  While service treatment records referenced an isolated instance of treatment for hives in 2003 and the Veteran reported having hives three times during service, evidence of record has not shown the Veteran had a chronic skin disorder manifested by hives since service discharge. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran is primarily asserting that he has a chronic skin condition that is a manifestation or residual associated with episodic leukopenia and neutropenia that began during active military service.  In written statements of record and during his October 2014 hearing before the Board, the Veteran asserted that post-service treatment records demonstrated a continued standing order for antibiotic medications to treat skin infections.  Prior to the standing antibiotic prescriptions, hospitalizations and shipboard procedures numbered at approximately once a year were noted to require incision and drainage for skin infections/abscesses.  The Veteran indicated that although the procedures and hospitalizations had been reduced, episodes of lymphocytosis still occurred biannually, and to date have been caught prior to escalating into advanced stages.  

Service treatment records showed abnormal skin findings, as well as cyclic neutropenia, with bone marrow biopsy, and chronic episodic neutropenia.  In October 2000, the Veteran was treated for tinea corpus.  In a January 2006 examination report, the Veteran was noted to have abscesses to leg, armpit, chin that were currently resolved, as well as cyclic neutropenia, considered disabling.  In a February 2007 service clinical record, the Veteran was noted to have significant soft tissue infections that have been resistant to treatment.  The examiner indicated that the Veteran was not physically qualified for submarine duty due to his high risk for treatment resistant infection.  In a May 2008 Report of Medical History, the Veteran complained of a history of skin infections/abscesses and the examiner characterized the matter as not considered disabling (NCD).  The examiner noted that the Veteran had been treated for hives at Bremerton Naval Hospital in 2003; treated for infection in Atlantic City in 2006; and treated for methicillin resistant staphylococcus aureus (MRSA) infection on left leg at Rex Hospital in Raleigh, NC, in September 2006.  The Veteran was noted to be disqualified from sea duty for cyclic neutropenia but qualified for separation.

Post-service VA and private treatment records reflected laboratory findings from 1998 to 2013 showing normal to low white blood cell and neutrophils counts, as well as findings of neutropenia and leukopenia.  Private treatment records dated in 2008 and 2009 from J. W., M.D. at Eagle Family Medicine showed findings recurrent skin infections, hidradenitis, and tinea corporis and a history of recurrent hidradenitis, abscesses, and prior MRSA infection.  The Veteran was noted to keep a prescription for various antibiotics available due to his history of cyclic neutropenia.

In VA examination reports dated in May 2009, the Veteran indicated that he had abscess formation at the axilla area when he had low white blood cell a few times annually since 2004.  It was noted that abscesses required use of antibiotics before resolving in one to two weeks.  The Veteran also indicated that he had episodes of hives on the back and thigh area in 2001, 2003, and 2008.  He reported that the hives were treated with Benadryl and resolved in 20 minutes with no systemic symptoms of fever or breathing difficulty.  The examiner specifically indicated that no hives or abscess condition were found on examination.  

Local skin symptoms were listed as no hives or abscesses for several months.  Current treatment was noted to be Benadryl for hives on an as needed basis.  The Veteran reported he had one to two times yearly axilla abscesses from 2005 to 2008 and was noted to have neutropenia when he had the abscess condition.  Blood testing in November 2008 was noted to show improved white blood cell count.  The Veteran reported no progressive changes or current medical treatment for these conditions.  The examiner indicated that review of service treatment records showed no clear cyclic change of the neutropenia and opined that the Veteran most likely had episodic changes.  The examiner diagnosed episodic neutropenia and leukopenia during service with normal blood test in November 2008.  The examiner later opined that the neutropenia during service was "at least as likely as not" related to his job during the service.  It was highlighted that the Veteran had worked in a nuclear reactor area and likely had exposure to the radiation.  

In an October 2009 new patient evaluation report, a private physician, P. R. E., M.D., noted that the Veteran had a mild case of cyclic neutropenia.  It was indicated the Veteran "really has not had too much in the way of bad skin infections with this."  The physician highlighted that there was a tendency for lower baseline white cell counts with African Americans and this certainly could be part of the process or part of the situation with the Veteran's leukopenia and to some degree, his neutropenia.

Private treatment records dated in 2014 from J. W., M.D., at Eagle Family Medicine showed continued findings of neutropenia with no major recent infections.  It was noted that the Veteran needed a refill for prescribed antibiotics, was no longer seeing a hematologist, and has had minor infections with use of antibiotics on two occasions in the last year. 

After a thorough review of the evidence of record, the Board concludes that service connection for chronic episodic leukopenia and neutropenia, manifested by recurrent skin abscesses/infections is warranted.

The evidence of record demonstrates that the neutropenia during service was "at least as likely as not" related to his job during the service.  The evidence shows that the Veteran had worked in a nuclear reactor area and likely had exposure to radiation.  Accordingly, in view of the totality of the evidence, including the Veteran's documented in-service treatment for neutropenia and skin infections, the post-service findings of recurrent skin abscesses requiring use of antibiotics, the findings contained in the May 2009 VA examination reports, and the conclusions reached by the private physician in the October 2009 new patient evaluation report of record, the Board finds that Veteran's chronic skin condition, manifested by recurrent skin abscesses/infections, can be reasonably associated with chronic episodic leukopenia and neutropenia that began during from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for chronic episodic leukopenia and neutropenia, with associated complications, to include a chronic skin condition manifested by recurrent skin abscesses/infections, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis is dismissed.

service connection for chronic episodic leukopenia and neutropenia, with associated complications, to include a chronic skin condition manifested by recurrent skin abscesses/infections, is granted.  


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion and entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder, on a direct basis, as well as secondary to service-connected disabilities, is warranted.

The Veteran last had a VA examination to evaluate his service-connected cervical spine disability in May 2009.  During his October 2014 hearing before the Board, the Veteran reported increased symptomatology of his service-connected cervical spine disability, including pain, stiffness, flare-ups, and additional function limitations.  Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

The Veteran has asserted that he developed a psychiatric disorder as a result of events during his active military service.  The Veteran has also contended that his claimed psychiatric disorder is secondary to his service-connected cervical spine, lumbar spine, foot, and left knee disabilities.  

A longitudinal review of the record showed that the Veteran's service treatment records contained a February 2000 examination report that noted the Veteran received counseling in 1998 for depression regarding marital separation.  A May 1999 letter from the Department of the Navy revealed that the Veteran received a waiver of physical defects for submarine/nuclear field duty for a history of depression.  A July 2000 Report of Medical History reflected that the Veteran was treated for depression, given waiver for duty, and listed the matter as asymptomatic.  A November 2005 Report of Medical History noted that the Veteran was treated for reactionary depression (bupers waiver) and listed the matter as NCD.  In a January 2006 examination report, the Veteran was noted to have a waiver for depression in past that was resolved currently and NCD.  In a May 2008 Report of Medical History, the Veteran complained of insomnia and history of depression.  The examiner listed the matter as NCD and noted the Veteran had been treated for depression and anxiety attacks at the Durham VA Medical Center in 1998; treated for insomnia in 2006; received a waiver for history of depression in 2000; and had been denied additional private life insurance due to history of depression in 2006.

In an August 1998 VA treatment record, the examiner noted that there was convincing evidence that the Veteran was not depressed at that time and did not need medication.  Private treatment records dated in 2008 from J. W., M. D., at Eagle Family Medicine showed findings of possible depression versus bipolar disorder; chronic insomnia; and history of depression, suspicious for dysthymic disorder versus cyclothymia or bipolar type 2.  In August 2008, the Veteran reported a chronic history of depression, probably since college, although he had never had pharmacologic therapy.  He described a sullen "blue mood" with some increased irritability and tendency to be easily angered, as well as distractibility with lack of focus and concentration.  He also reported symptoms of a very elevated mood that seemed to cycle every few weeks, which he described as "manic".  In March 2009, the private physician indicated that the Veteran had still not seen a psychiatrist despite multiple previous discussions about the need to do so.  The Veteran reported continued chronic mood disturbances with no recent episodes of manic or elevated mood at that time.

In a May 2009 VA examination report, the Veteran stated he has had been moody ever since he was a teenager and has had seasonal blues.  He reported mood vacillation over the years with the lowest point in 2000.  At that time, he was not suicidal and had no treatment.  It was noted that his mood had again vacillated over the past few years and his temper had been short.  The Veteran commented that he had been on Wellbutrin for the past few months to control his temper, which seemed to help.  The examiner indicated that the Veteran had no Axis I psychiatric diagnosis, but had a history of recurrent mood disorder in the past.  The Veteran was noted to be working full time; not be anxious or withdrawn, but had a short temper according to his wife; and had friends, attend church, and had interests.  The examiner indicated that the Veteran had no psychiatric symptoms that impaired his employment or social functioning.

Additional private treatment records from S. C., M.D., at Crossroads Psychiatric Group dated from 2011 and 2014 reflected findings of bipolar I disorder.

In light of the Veteran's assertions, as well as the cumulative record discussed above, the Board will not proceed with final adjudication of the claim until a VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected cervical spine disability and claimed psychiatric disorder from Salisbury VA Medical Center.  As evidence of record only includes treatment records dated up to March 2011 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

During his October 2014 hearing before the Board, the Veteran also discussed ongoing treatment for claimed psychiatric disorder from private treatment providers identified as J. W., M.D., at Eagle Family Medicine and S. C., M.D., at Crossroads Psychiatric Group.  While records dated in 2014 from those providers have been recently associated with the record, any additional pertinent private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion and entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder, on a direct basis, as well as secondary to service-connected disabilities.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Salisbury VA Medical Center from March 2011 to the present.  In addition, the RO must obtain any additional private medical records from J. W., M.D. at Eagle Family Medicine and S.C., M.D. at Crossroads Psychiatric Group.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion.  The evidence of record in the form of an electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

The examiner must state whether the Veteran's service-connected cervical spine disability results in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; forward flexion of the cervical spine 15 degrees or less; favorable ankylosis of the entire cervical spine; unfavorable ankylosis of the entire cervical spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
3.  The Veteran must be afforded an appropriate VA medical examination to determine whether any psychiatric disorder is related to his military service or to a service-connected disorder.  The evidence of record in the form of an electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include depression and bipolar disorder, was incurred in or aggravated by service, or is due to or aggravated by a service-connected disorder. 

If any previously or currently diagnosed psychiatric disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any such psychiatric disorder was permanently aggravated beyond its natural progression during the Veteran's military service, and state the evidence upon which this conclusion was reached. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If an examination is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


